Appellant files a motion requesting a finding on bill of exceptions No. 2 and upon his exception to a certain part of the court's charge. We do not think the court committed any error in the admission of the testimony of witness Crane in regard to what could be seen of the scene of the difficulty from the lot of witness Moon. We think the testimony to show the experimental observation to have been made under substantially similar conditions. We have been unable to agree with appellant's complaint of the submission of the issue of improper treatment. Our view is that the matter was liberally submitted from the standpoint of the facts in evidence. Under the facts of this case it is our opinion the issue of improper treatment was not supported by very strong testimony, and the court gave to the appellant all that he was justified in giving under the facts.
The motion for rehearing will be overruled.
Overruled.